Exhibit 12.1 REALTY INCOME CORPORATION STATEMENTS RE COMPUTATION OF RATIOS ( dollars in thousands ) Years ended December 31, 2008 2007 2006 2005 2004 Fixed charges: Interest $ 90,083 $ 61,640 $ 48,893 $ 38,699 $ 31,993 Amortization of fees 3,873 2,691 2,470 2,250 2,139 Interest capitalized 92 993 2,184 1,886 531 Fixed charges $ 94,048 $ 65,324 $ 53,547 $ 42,835 $ 34,663 Income from continuing operations $ 116,846 $ 125,743 $ 104,129 $ 86,784 $ 79,663 Plus fixed charges 94,048 65,324 53,547 42,835 34,663 Less interest capitalized (92 ) (993 ) (2,184 ) (1,886 ) (531 ) Earnings from continuing operations before fixed charges $ 210,802 $ 190,074 $ 155,492 $ 127,733 $ 113,795 Divided by fixed charges $ 94,048 $ 65,324 $ 53,547 $ 42,835 $ 34,663 Ratio of earnings from continuing operations to fixed charges 2.2 2.9 2.9 3.0 3.3 Ratio of earnings from continuing operations to combined fixed charges and preferred stock dividends 1.8 2.1 2.4 2.4 2.6 Preferred stock dividends $ 24,253 $ 24,253 $ 11,362 $ 9,403 $ 9,455
